Title: From Thomas Jefferson to James Oldham, 3 January 1822
From: Jefferson, Thomas
To: Oldham, James


                        Sir
                        
                            Monticello
                            Jan. 3. 22.
                        
                     I sincerely regret that any difficulties should arise between mr Brockenbrough and yourself on the subject of your contracts, but  it is totally foreign to my office to intermeddle with them. I cannot entangle myself in the labyrinth of questions between the Proctor & undertakers. as the contracts are made with him, with him they must be settled as they would be with any other employer in any private case. I should think both of your would prefer arbitration to law, but in this you must chuse for yourselves.with respect to money, a sum of 15,000.D. became due at the treasury the day before yesterday out of which I presume a payment can be made you as soon as the Bursar has made arrangements to draw for it. I hope you will find it reasonable that I should be excused from interferences which are not within my province, and I assure you of my best wishes & friendly respects.
                        Th: Jefferson
                    